United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3978
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas
Michael Chambliss,                       *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 28, 2000

                                Filed: August 3, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       In 1992, Michael Chambliss was sentenced to ninety-one months imprisonment
and five years supervised release for drug conspiracy offenses. He now appeals from
the final judgment entered in the District Court1 for the Eastern District of Arkansas,
revoking his supervised release and sentencing him to eight months imprisonment and
thereafter to serve the remainder of his original supervised release term. For reversal,

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Chambliss argues that the imposition of supervised release following revocation and
reimprisonment violates the Ex Post Facto Clause. For the reasons discussed below,
we affirm the judgment of the district court.

       According to the statute in effect at the time Chambliss committed the original
offenses of conviction, the district court could revoke supervised release if it found he
had violated a supervised release condition and require him “to serve in prison all or
part of the term of supervised release without credit for time previously served on
postrelease supervision.” 18 U.S.C. § 3583(e)(3) (1993). We construed § 3583(e)(3)
to allow a district court, upon revoking a term of supervised release, to impose a
revocation sentence consisting of both imprisonment and further supervised release.
See United States v. Schrader, 973 F.2d 623, 625 (8th Cir. 1992). In 1994, Congress
added subsection (h), which provides that, when supervised release is revoked and the
defendant is required to serve a term of imprisonment less than the maximum term
authorized under § 3583(e)(3), the court may include a requirement that the defendant
be placed on supervised release after imprisonment. See 18 U.S.C. § 3583(h).

       Although Chambliss argues that application of subsection (h) to him is an ex post
facto violation, we conclude no ex post facto issue arises in this case. While this
appeal was pending, the Supreme Court decided Johnson v. United States, 120 S. Ct.
1795, 1800-02 (2000), holding that § 3583(h) does not operate retroactively and
applies only to cases in which the initial offense occurred after the amendment’s
effective date, September 13, 1994. Chambliss committed his offenses prior to 1994.
The sentence imposed was permissible, however, because--as we held in Schrader and
the Supreme Court affirmed in Johnson, see 120 S. Ct. at 1807--§ 3583(e)(3) has
always allowed for the possibility of supervised release after imprisonment, and thus
district courts applying § 3583(e) as it existed before subsection (h) was added have
authority to impose terms of supervised release following reimprisonment.

      Accordingly, we affirm.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-